ORDER DISMISSING APPEAL
Defendant filed a Notice of Appeal in the above-entitled action on October 26, 1978. On examining the record of the District Court, it is apparent that defendant never filed a Motion for Reconsideration, as required by Rule 5(d), Rules of Appellate Procedure.
It is therefore ORDERED that this appeal be DISMISSED.
The Stay of Execution issued the 31st day of October, 1978, is hereby VACATED.
Dated this 19th day of December, 1978.
Marie F. Neswood Acting Chief Justice of the Navajo Nation